DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 10, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Request for priority to Pro. App. No. 62/899,936 dated September 13, 2019. Examiner notes that, if prior art is applied which falls between the date of the provisional application and the filing date, Applicant may be requested to perfect one or more claims. No action is requested by the applicant at this time.

Drawings
The drawings are objected to because Figs. 4A-7 are of poor quality, include text that is too small of font, and/or include lines which are too thin.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 11, and 17 are objected to because of the following informalities: 
a.	Each of claims 3 and 11 recites globally asymptotic stable and should recite “globally asymptotically stable”;
b.	Each of claims 1, 11, and 17 recites a current trailer angle of the trailer and should recite “a current angle of the trailer relative to the vehicle.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0210317 (hereinafter, Hafner).

Regarding claim 1, Hafner discloses a vehicular trailering assist system (see at least Fig. 1 and Fig. 4), the vehicular trailering assist system comprising: 
a camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle, wherein, with a trailer hitched at a trailer hitch of the vehicle, the camera views at least a portion of the trailer hitched at the trailer hitch of the vehicle (see at least Fig. 1 and [0025]); 
an electronic control unit (ECU) comprising electronic circuitry and associated software (see at least [0035]; the controller (i.e., ECU) may include circuitry and software); 
wherein the electronic circuitry comprises an image processor operable to process image data captured by the camera, and wherein, with the trailer hitched at the trailer hitch of the vehicle, image data captured by the camera includes image data of the portion of the trailer hitched at the trailer hitch of the vehicle (see at least [0025]; the image may include at least the region for the at least one target to be secured (i.e., the portion of the trailer hitched at the trailer hitch of the vehicle)); 
wherein the ECU, responsive to processing at the ECU of image data captured by the camera, and during a reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, determines a target trajectory for the trailer (see at least Fig. 1, [0023], [0025], [0033], [0077], and [0083]; a desired backing path (i.e., target trajectory) is determined as the trailer is backed up in a reversing maneuver based at least on the image data captured by the camera and created via the controller (i.e., ECU)); 
wherein the ECU, responsive to determining the target trajectory for the trailer, determines a lateral path deviation of the trailer, and wherein the lateral path deviation of the trailer represents a deviation of a current trajectory of the trailer from the target trajectory for the trailer (see at least Fig. 4 and [0023]; the desired hitch angle and the actual hitch angle are determined and an offset of the desired backing path and actual backing path are determined); 
wherein the ECU, responsive to determining the lateral path deviation of the trailer, determines a trailer heading angle correction (see at least Fig. 4, [0023] and [0080]-[0081]; the current heading and desired heading are determined and the difference therebetween is considered the corrective angle (i.e., a trailer heading angle correction)); 
wherein the ECU, responsive to determining the trailer heading angle correction, and based on a current trailer angle of the trailer and the trailer heading angle correction, determines a target trailer angle of the trailer relative to the vehicle that, when achieved, will direct the trailer toward the target trajectory for the trailer (see at least Fig. 4, Fig. 11, [0023], [0080]-[0081], and the publication generally; the corrective trajectory is created to direct the trailer toward the desired backing path (i.e., target trajectory for the trailer) based at least on the angle correction for the trailer); and 
wherein, responsive to determination by the ECU of the target trailer angle of the trailer, and during the reversing maneuver of the vehicle and trailer, the ECU controls steering of the vehicle to achieve the target trailer angle and direct the vehicle and the trailer towards the target trajectory for the trailer (see at least Fig. 1, Fig. 4, Fig. 11, [0023], [0080]-[0081] and the publication generally; based on all of the above steps, the controller controls steering of the vehicle to merge the current trajectory with the desired backing path (i.e., target trajectory)).

Regarding claim 2, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein the ECU, responsive to determining the target trailer angle, determines, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, a stability of the target trailer angle (see at least [0030]-[0031]; stability conditions of the target trailer angle are monitored while the vehicle is in motion based at least on the target and current trailer angle relative to the vehicle).

Regarding claim 5, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines kinematics of the current heading of the trailer (see at least [0036]; the kinematic relationship is determined).

Regarding claim 6, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines kinematics of the current trailer angle of the trailer relative to the vehicle (see at least [0036]; the kinematic relationship, including the current trailer angle of the trailer relative to the vehicle is determined).

Regarding claim 7, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein the ECU utilizes a feedback linearization technique for nonlinear systems to control steering of the vehicle (see at least [0058]; a feedback linearization technique for nonlinear systems is used to control steering of the vehicle).

Regarding claim 8, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein the ECU determines the target trajectory for the trailer responsive to actuation of a user input (see at least [0074]; the target trajectory for the trailer may be responsive to actuation of a user input).

Regarding claim 9, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the current trajectory of the trailer is determined via a kinematic model observer (see at least [0061]-[0062]; the kinematic model (i.e., kinematic model observer) is used to determine the kinematic trajectory).

Regarding claim 10, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines the trailer heading angle correction based at least in part on an estimated trailer heading determined via a kinematic model observer (see at least Fig. 4, Fig. 11, [0023], [0060]-[0061], [0080]-[0081], and the publication generally; the corrective trajectory is created to direct the trailer toward the desired backing path (i.e., target trajectory for the trailer) based at least on the angle correction for the trailer and calculated at least via the kinematic model which uses sensor data observed real-time).

Regarding claim 17, Hafner discloses a vehicular trailering assist system (see at least Fig. 1 and Fig. 4), the vehicular trailering assist system comprising: 
a camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle, wherein, with a trailer hitched at a trailer hitch of the vehicle, the camera views at least a portion of the trailer hitched at the trailer hitch of the vehicle (see at least Fig. 1 and [0025]);
an electronic control unit (ECU) comprising electronic circuitry and associated software (see at least [0035]; the controller (i.e., ECU) may include circuitry and software);  
wherein the electronic circuitry comprises an image processor operable to process image data captured by the camera, and wherein, with the trailer hitched at the trailer hitch of the vehicle, image data captured by the camera includes image data of the portion of the trailer hitched at the trailer hitch of the vehicle (see at least [0025]; the image may include at least the region for the at least one target to be secured (i.e., the portion of the trailer hitched at the trailer hitch of the vehicle));  
wherein the ECU, responsive to processing at the ECU of image data captured by the camera, and during a reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, determines a target trajectory for the trailer (see at least Fig. 1, [0023], [0025], [0033], [0077], and [0083]; a desired backing path (i.e., target trajectory) is determined as the trailer is backed up in a reversing maneuver based at least on the image data captured by the camera and created via the controller (i.e., ECU));  
wherein the ECU, responsive to determining the target trajectory for the trailer, determines a lateral path deviation of the trailer, and wherein the lateral path deviation of the trailer represents a deviation of a current trajectory of the trailer from the target trajectory for the trailer (see at least Fig. 4 and [0023]; the desired hitch angle and the actual hitch angle are determined and an offset of the desired backing path and actual backing path are determined);  
wherein the ECU, responsive to determining the lateral path deviation of the trailer, determines a trailer heading angle correction (see at least Fig. 4, [0023] and [0080]-[0081]; the current heading and desired heading are determined and the difference therebetween is considered the corrective angle (i.e., a trailer heading angle correction));  
wherein the ECU, responsive to determining the trailer heading angle correction, and based on a current trailer angle of the trailer and the trailer heading angle correction, determines a target trailer angle of the trailer relative to the vehicle that, when achieved, will direct the trailer toward the target trajectory for the trailer (see at least Fig. 4, Fig. 11, [0023], [0080]-[0081], and the publication generally; the corrective trajectory is created to direct the trailer toward the desired backing path (i.e., target trajectory for the trailer) based at least on the angle correction for the trailer); 
wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines kinematics of the current heading of the trailer and kinematics of the current trailer angle of the trailer relative to the vehicle (see at least [0036]; the kinematic relationship is determined); and 
wherein, responsive to determination by the ECU of the target trailer angle of the trailer and determination by the ECU of the kinematics of the current heading of the trailer and the kinematics of the current trailer angle of the trailer relative to the vehicle, and during the reversing maneuver of the vehicle and trailer, the ECU controls steering of the vehicle to achieve the target trailer angle and direct the vehicle and the trailer towards the target trajectory for the trailer (see at least Fig. 1, Fig. 4, Fig. 11, [0023], [0036], [0080]-[0081] and the publication generally; based on all of the above steps, the controller controls steering of the vehicle to merge the current trajectory with the desired backing path (i.e., target trajectory) based at least on the kinematic model).

Regarding claim 18, Hafner discloses all of the limitations of claim 17. Additionally, Hafner discloses wherein the ECU utilizes a feedback linearization technique for nonlinear systems to control steering of the vehicle (see at least [0058]; a feedback linearization technique for nonlinear systems is used to control steering of the vehicle).

Regarding claim 19, Hafner discloses all of the limitations of claim 17. Additionally, Hafner discloses wherein the ECU determines the target trajectory for the trailer responsive to actuation of a user input (see at least [0074]; the target trajectory for the trailer may be responsive to actuation of a user input).

Regarding claim 20, Hafner discloses all of the limitations of claim 17. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines the trailer heading angle correction based at least in part on an estimated trailer heading determined via a kinematic model observer (see at least Fig. 4, Fig. 11, [0023], [0060]-[0061], [0080]-[0081], and the publication generally; the corrective trajectory is created to direct the trailer toward the desired backing path (i.e., target trajectory for the trailer) based at least on the angle correction for the trailer and calculated at least via the kinematic model which uses sensor data observed real-time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner, as applied to independent claim 1 above, in view of NPL Document “Orienting Head-Truck in the Design of Truck-Trailer Path Following Control” (hereinafter, “Widyotriatmo”).

Regarding claim 3, Hafner discloses all of the limitations of claim 2. However, Hafner does not explicitly teach whether the target trailer angle is globally asymptotic stable.
Widyotriatmo, in the same field of endeavor, teaches wherein the ECU determines whether the target trailer angle is globally asymptotic stable (see at least Sec. 3.3; a trailer’s angle stability may be determined to be globally asymptotically stable via, for example, a Lyapunov function).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Widyotriatmo in order to more effectively control the steering of the trailer; see at least Widyotriatmo at Abstract.

Regarding claim 4, Hafner discloses all of the limitations of claim 2. However, Hafner does not explicitly teach wherein the ECU uses a candidate-Lyapunov-function to determine the stability of the target trailer angle.
Widyotriatmo, in the same field of endeavor, teaches wherein the ECU uses a candidate-Lyapunov-function to determine the stability of the target trailer angle (see at least Sec. 3.3; a trailer’s angle stability may be determined to be globally asymptotically stable via, for example, a Lyapunov function).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Widyotriatmo in order to more effectively control the steering of the trailer; see at least Widyotriatmo at Abstract.

Regarding claim 11, Hafner discloses a vehicular trailering assist system (see at least Fig. 1 and Fig. 4), the vehicular trailering assist system comprising: 
a camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle, wherein, with a trailer hitched at a trailer hitch of the vehicle, the camera views at least a portion of the trailer hitched at the trailer hitch of the vehicle (see at least Fig. 1 and [0025]); 
an electronic control unit (ECU) comprising electronic circuitry and associated software (see at least [0035]; the controller (i.e., ECU) may include circuitry and software);  
wherein the electronic circuitry comprises an image processor operable to process image data captured by the camera, and wherein, with the trailer hitched at the trailer hitch of the vehicle, image data captured by the camera includes image data of the portion of the trailer hitched at the trailer hitch of the vehicle (see at least [0025]; the image may include at least the region for the at least one target to be secured (i.e., the portion of the trailer hitched at the trailer hitch of the vehicle));  
wherein the ECU, responsive to processing at the ECU of image data captured by the camera, and during a reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, determines a target trajectory for the trailer (see at least Fig. 1, [0023], [0025], [0033], [0077], and [0083]; a desired backing path (i.e., target trajectory) is determined as the trailer is backed up in a reversing maneuver based at least on the image data captured by the camera and created via the controller (i.e., ECU));  
wherein the ECU, responsive to determining the target trajectory for the trailer, determines a lateral path deviation of the trailer, and wherein the lateral path deviation of the trailer represents a deviation of a current trajectory of the trailer from the target trajectory for the trailer (see at least Fig. 4 and [0023]; the desired hitch angle and the actual hitch angle are determined and an offset of the desired backing path and actual backing path are determined);  
wherein the ECU, responsive to determining the lateral path deviation of the trailer, determines a trailer heading angle correction; wherein the ECU, responsive to determining the trailer heading angle correction, and based on a current trailer angle of the trailer and the trailer heading angle correction, determines a target trailer angle of the trailer relative to the vehicle that, when achieved, will direct the trailer toward the target trajectory for the trailer(see at least Fig. 4, Fig. 11, [0023], [0080]-[0081], and the publication generally; the corrective trajectory is created to direct the trailer toward the desired backing path (i.e., target trajectory for the trailer) based at least on the angle correction for the trailer); 
wherein the ECU, responsive to determining the target trailer angle, determines, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, a stability of the target trailer angle…(see at least [0030]-[0031]; stability conditions of the target trailer angle are monitored while the vehicle is in motion based at least on the target and current trailer angle relative to the vehicle) …
wherein, responsive to determination by the ECU of the target trailer angle of the trailer and determination by the ECU that the target trailer angle is globally asymptotic stable, and during the reversing maneuver of the vehicle and trailer, the ECU controls steering of the vehicle to achieve the target trailer angle and direct the vehicle and the trailer towards the target trajectory for the trailer (see at least Fig. 1, Fig. 4, Fig. 11, [0023], [0030]-[0031], [0080]-[0081], and the publication generally; based on all of the above steps, the controller controls steering of the vehicle to merge the current trajectory with the desired backing path (i.e., target trajectory)).
However, Hafner does not explicitly teach using a candidate-Lyapunov-function; 
wherein the ECU determines whether the target trailer angle is globally asymptotic stable. 
Widyotriatmo, in the same field of endeavor, teaches using a candidate-Lyapunov-function (see at least Sec. 3.3; a trailer’s angle stability may be determined to be globally asymptotically stable via, for example, a Lyapunov function); 
wherein the ECU determines whether the target trailer angle is globally asymptotic stable (see at least Sec. 3.3; a trailer’s angle stability may be determined to be globally asymptotically stable via, for example, a Lyapunov function).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Widyotriatmo in order to more effectively control the steering of the trailer; see at least Widyotriatmo at Abstract.

Regarding claim 12, Hafner discloses and Widyotriatmo teaches all of the limitations of claim 11. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines kinematics of the current heading of the trailer (see at least [0036]; the kinematic relationship is determined).

Regarding claim 13, Hafner discloses and Widyotriatmo teaches all of the limitations of claim 11. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the ECU determines kinematics of the current trailer angle of the trailer relative to the vehicle (see at least [0036]; the kinematic relationship, including the current trailer angle of the trailer relative to the vehicle is determined).

Regarding claim 14, Hafner discloses and Widyotriatmo teaches all of the limitations of claim 11. Additionally, Hafner discloses wherein the ECU utilizes a feedback linearization technique for nonlinear systems to control steering of the vehicle (see at least [0058]; a feedback linearization technique for nonlinear systems is used to control steering of the vehicle).

Regarding claim 15, Hafner discloses and Widyotriatmo teaches all of the limitations of claim 11. Additionally, Hafner discloses wherein the ECU determines the target trajectory for the trailer responsive to actuation of a user input (see at least [0074]; the target trajectory for the trailer may be responsive to actuation of a user input).

Regarding claim 16, Hafner discloses and Widyotriatmo teaches all of the limitations of claim 11. Additionally, Hafner discloses wherein, during the reversing maneuver of the vehicle and trailer while the vehicle is in motion and the trailer is hitched at the trailer hitch of the vehicle, the current trajectory of the trailer is determined via a kinematic model observer (see at least [0061]-[0062]; the kinematic model (i.e., kinematic model observer) is used to determine the kinematic trajectory).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0375450 which relates to automated reverse parking of a vehicle towing a trailer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663